Ness, Justice
(dissenting):
I find sufficient evidence in the record to create a jury issue as to whether respondent, Ranger, and a Mr. Merritt were engaged in a race at the time this collision occurred and dissent.
I agree the respondent’s liability depends upon whether respondent and Merritt were racing. I disagree, however, that *51there is no testimony in the record to warrant submission of the case to the jury.
In addition to the estimates of the speed of respondent’s vehicle, Patrolman Carroll, the investigating officer, testified he arrived at the scene within thirty minutes after the collision while Merritt was still in his car. He further stated that as the ambulance attendants were lifting Merritt out of the car, “I asked Mr. Merritt what had happened and he told me that he knew he was wrong; that he was playing catch with another boy.”
Moreover, respondent Ranger testified:
“Q. Did you hear the testimony of Patrolman Carroll?
“A. Yes, sir.
“Q. Did you hear what Mr. Merritt told Patrolman Carroll?
“A. Yes, sir.
“Q. That he was playing catch-up with someone?
“A. Yes, sir.
“Q. Is there any questions that you were the driver of the yellow car that passed Mr. Simmons?
“A. No, sir.
“Q. Is there any questions that you were the one that Mr. Merritt was referring to?
“A. No, sir.”
This testimony was entered without objection by any party and clearly is some evidence the two were racing. This testimony could reasonably be construed as an admission by respondent that he was racing with Merritt.
The evidence presented is by no means conclusive as to the issue of racing; however, it is sufficient to create a jury issue, thus I would reverse.
Reversed.
Harwell J., concurs.